Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group II, claim 7-8 and 20, in the reply filed on August 12, 2022 is acknowledged.  The traversal is on the ground(s) that the present claims are based on the discovery of the ability of phyllosilicate nanoparticles to irreversibly adsorb colored charged organic molecules and thus the claims form a single general inventive concept.  This is not found persuasive because, as also referenced by applicant, the special technical feature must define a contribution which each of the inventions makes over the art.  The commonly shared feature among the claimed groups in this situation is the phyllosilicate nanoparticle of claim 10. The problem being addressed by the inventive groups is not a shared technical feature.  Even if referenced in all claims, this is not a compositionally distinct entity.  If the composition of the single shared technical feature (claim 10) is neither novel nor unobvious, a holding of lack of unity is a well-established conclusion under the provisions of 37 CFR 1.475.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 9, 11-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The restriction requirement is modified by the addition of new claim 21 to non-elected Group III.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims recite a thickness and a “larger dimension”.  Normally, “larger” would be considered a relative term with no real  point of reference.  In the instant case, however, the claims recites the larger dimension as being from 10 nm-10 microns.  However, as the range from 10 nm-100 nm is within the range of the claimed thickness, it cannot be considered a “larger dimension” and therefore casts doubt on the subject matter from which others are to be precluded.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 792 322 (a machine translation of this document is provided and will be referenced) in view of the accompanying “Cosmetics Nanotechnology” information from the FDA.
Claims 7-8 and 20 are directed to a composition “obtainable” by a process.  Firstly, “obtainable” is not a positive or limiting feature at all, because the mere use of the term indicates that the composition may be obtained by an method at all, and will be so construed.  Further in this regard, even assuming arguendo that the claim recited “obtained by”, the elected claims are still composition claims and method steps for the production of such compositions are accorded little weight in the examination process.
The claim are directed to a composition  comprising a hybrid nanoparticle composition comprising a non-swelling phyllosilicate and a colored charged organic molecule which is adsorbed on the phyllosilicate.  FR 2 792 322 discloses a composite material produced by attaching quinone or indole organic compounds and talc particles (non-swelling phyllosilicates), substantially the material under examination in the instant application. The relative amounts of the components overlap those claimed in the instant application. With respect to the carbon content, it is considered that this is provided by the organic compounds and thus will naturally flow from carrying out the process for making a dye/clay composite material.  The examples are particularly relevant. The reference differs from the instantly claimed invention in the use of natural talc material, which particles are known to be larger than those claimed in the instant  application.
The Cosmetics information article is provided as evidence that the ordinarily skilled artisan desiring of producing colored materials would not find it unobvious to reduce the particle size of a talc material into the nanoscale region when producing cosmetic formulations.  The document indicates in the second paragraph that the “dimensions” are between 1 and 100 nm.  Although the reference does not refer to a “larger” size, it is noted that the instant claims recite this size to be 10 nm – 10 microns.  The region of 10-100 nm disclosed by the reference still teaches this range.  Accordingly, the instantly claimed subject matter would have been obvious to the skilled artisan as overlapping ranges have long been held to constitute a prima facie case of obviousness.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0240083 discloses a large variety of silicate mineral particles which may be colored for pigments and cosmetics
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 630 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732